Christiancy J.
The defendant was tried in the Circuit Court for the County of Calhoun, upon an information charging him with assaulting, with intent to murder, one Charles E. Gfreble, by shooting at him with a loaded pistol.
Exceptions were taken to the refusal of several requests to charge, and to the charge given. To take up the several exceptions separately, many of which embrace similar propositions in different forms, would lead to prolixity and be less intelligible, than to consider the several questions really raised by the exceptions. And as the bill of exceptions, including the evidence, will accompany the report, it is unnecessary to repeat them here.
The first question - presented by the record is, whether, under this information, the jury could properly find the defendant guilty of the assault with the intent charged, without finding, as matter of fact, that the defendant entertained that particular intent?
We think the general rule is well settled, to which there are few, if any exceptions, that when a statute makes an offense to consist of an act combined with a particular intent, that intent is just as necessary to be proved as the act itself, and must be found by the jury, as matter of fact, before a conviction can be had. But especially, when the *415offense created by tbe statute, consisting of the act and the intent, constitutes, as in the present case, substantially an attempt to commit some higher offense, than that which the defendant has succeeded in accomplishing by it; we are aware of no well founded exceptions to the rule above stated. And in all such cases the particular intent charged must be proved to the satisfaction of the jury; and no intent in law, or mere legal presumption, differing from the intent in fact, can be allowed to supply the place of the latter.—Rex. v. Thomas, 1 East P. C. 417; 1 Leach, 330; Rex v. Holt, 7 Car. and P. 518; Cruse’s case, 8 Car. and P. 541; Reg. v. Jones, 9 Id. 258; Regina v. Ryan, 2 Mood, and R. 213; Rex v. Duffin, Russ, and Ry. 364; Ogletree v. The State, 28 Ala. 693; Maher v. The People, 10 Mich. 212; People v. Scott, 6 Mich, 296, (per Campbell J.); Roscoe Cr. Ev. 775, 790; 1 Bish. Cr. L. §§ 666, 667.
This case, so far as regards the intention to kill, is not identical with that of murder. To find the defendant guilty of the whole charge, it is true, the jury must find the intent to kill under circumstances which would have made the killing murder — and it is not denied that had death ensued in the present case, it would have been murder. But the converse of the proposition does not necessarily follow; that, because the killing would have been murder, therefore there must have been an intention to kill. Murder may be and often is committed without any specific or actual intention to kill. See instances stated in 1 Bish. Or. Law. sec. 412 and 667. And no such specific intent is therefore necessary to be found. This difference was recognized in Maher v. The People, above cited.
By saying however that the specific intent to murder, or, (which under the circumstances of the case would be the same thing), the intent to kill, must be proved, we do not intend to say it must be proved by direct, positive, or independent evidence; but as very properly remarked by my *416brother Campbell in People v. Scott, 6 Mich., 266, the jury " may draw the inference, as they draw all other inferences, from any facts in evidence which, to their minds, fairly prove its existence.” And in considering the question they may and should take into consideration the nature of the defendant’s acts constituting the assault; the temper or disposition of mind with which they were apparently performed, whether the instrument and means used were naturally adapted to produce death, his conduct and declarations, prior to, at the time, and after the assault, and all other circumstances calculated to throw light upon the intention with which the assault was made.
The principle we have thus endeavored to explain seems to have been overlooked by the Court. And, taking the whole charge, (given in the record), together, we think the jury were in effect told, that if they should find the defendant made the assault alleged, in the manner and with the instrument charged in the information, the law inferred the intent charged, and they were at liberty to find the defendant guilty, whether they were satisfied of the intent or not, as a matter of fact — unless they should find "that the defendant was laboring under such a defect of reason from disease of the mind, as not to know the nature and quality 'of the act he was doing, or if he did know it, that he did not know what he was doing was wrong.”
The second question raised by the exceptions, is whether the voluntary drunkenness of the defendant, immediately prior to and at the time of the assault, to a degree that would render him incapable of entertaining, in fact, the intent charged, would constitute a valid defense, so far as related to the intent, and leave the defendant liable only for what he actually did — the assault, without the aggravation of the intent.
It was very properly admitted by the defendant’s counsel in his request to charge, that if the defendant had formed the intent, while in possession of his mental faculties *417and entertained it before and at tbe time be became intoxicated, his subsequent voluntary intoxication to whatever extent, would not shield him from a conviction of the offense charged, including the intent, nor even for murder had death ensued from the assault. And the principle laid down by Mr. Bishop in his work on criminal law, {vol. 1 sec. 1/B9) was also expressly admitted, that' “ when a man voluntarily becomes drunk, there is a wrongful intent; and if, while too far gone to have any further intent, he does a wrongful act, the intent to drink coalesces with the act done while drunk, and for this combination ’ of act and intent, he is criminally liable.” But it was insisted that the application of this rule to this case would be that the drunkenness is no excuse for the assault, but being charged with the particular intent accompanying the assault, this could not exist if he was too drunk to entertain it. That the wrongful ■ intent in drinking does not supply or aid the proof of an intent to kill.
The correctness of the principle laid down by this Court in People v. Garbutt, [17 Mich. 9-19,) is not denied ; that “a man who voluntarily puts himself into a condition to have no control of his actions, must be held to intend the consequences.” But this, it is insisted, includes only the consequences which do actually ensue — the crime actually committed; and not in this case, the intent charged, if the defendant was at the time incapable of entertaining it, and did not in fact entertain it.
We think this reasoning is entirely sound, and it is well supported by authority. See Reg. v. Cruse 8 Car. and P. 541; Reg. v. Moore 3 Car. and K. 319; Pigman v. The State, 14 Ohio 555; United States v. Roudenbush 1 Bald., 514; Pirtle v. The State, 9 Humph. 663; Haile v. The State, 11 Humph. 154; Swan v. The State, 4 Id. 136; Mooney v. The State, 33 Ala. 419; Kelly v. The State, 3 S. & M. 518; People v. Robinson, 2 Park. 235; People v. Hammill, 2 Id. 223; Keenan v. Com., 8 Wright, (Pa.) *41855; People v. Bolencia, 21 Cal. 544; and see 1 Bish. Cr. L. secs 490, 492.
In determining the question whether the assault was committed with the intent charged, it was therefore material to inquire whether the defendant’s mental faculties were so far overcome by the effect of intoxication, as to render him incapable of entertaining the intent. And for this purpose, it was the right and . duty of the jury — -as upon the question of intent of which this forms a part — to take into consideration the nature and circumstances of the assault, the actions, conduct and demeanor of the defendant, and his declaration before, at the time, and after the assault; and especially to consider the nature of the intent and what degree of mental capacity was necessary to enable him to entertain the simple intent to kill, under the circumstances of this case — or, which is the same thing, how far the mental faculties must be obscured by intoxication to render him incapable of entertaining that particular intent. This last question involves, as I think, in connection with the evidence, a principle of law which I shall presently notice. Some intents, such as that to defraud, when the result intended is more indirect and remote, or only to be brought about by a series or combination of causes and effects, would naturally involve a greater number of ideas, and require a more complicated mental process, than the simple intent to kill by the discharge of a loaded pistol. The question we are now considering relates solely to the capacity of the defendant to entertain this particular intent. It is a question rather of the exercise of the will than of reasoning powers. And as a matter of law, I think the jury should have been instructed, that if his mental faculties were so far overcome by the intoxication, that he was not conscious of what he was doing, or if he did know what he was doing, but did not know why was doing it, or that his actions and the means he was using were naturally adapted or calculated to endanger *419life or produce death ; then he had not sufficient capacity to entertain the intent, and in that event they could not infer that intent from his acts. But if he knew what he was doing, why he was doing it, and that his actions with the means he was using were naturally adapted or likely to kill, then the intent to kill should be inferred from his acts in the same manner and to the same extent as if he was sober. But that on the oth§r hand, to be capable of entertaining the intent, it was not necessary that he should so far have the possession of his mental faculties as to be capable of appreciating the moral qualities of his actions, or of any intended result, as being right or wrong. lie must be presumed to have intended the obscuration and perversion of his faculties which followed from his voluntary intoxication. He must be held to have purposely blinded his moral perceptions, and set his will free from the control of reason— to have suppressed the guards and invited the mutiny j and should therefore be held responsible as well for the vicious excesses of the will, thus set free, as for the acts done by its prompting. There is no ground upon which a distinction can safely be made in such cases, between the acts of his hands and those of his will, which have set in motion and directed the hands. He must therefore be held equally responsible for the will or intention, as for the act resulting from it.
But he is not to be held responsible for the intent, if he was too drunk for a conscious exercise of the will to the particular end, or, in other words, too drunk to entertain the intent, and did not entertain it in fact. If he did entertain it in fact, though but for the intoxication he would not have done so, he is responsible for the intent as well as the acts.
When the question is one rather of guilty knowledge than of a particular intent, (as in U. S. v. Roudenbush and Pigman v. The State, above cited), there may be more rea*420son for holding that a defendant in such cases should be capable of appreciating the moral quality of his. actions to render him responsible; and so, possibly when the act done is innocent in itself, or only becomes at all criminal by reason of the particular intent charged ; upon such cases I express no opinion. But where, as in this case, the act committed is itself criminal without the particular intent, and especially when the manner in which the act was committed and the means and instruments used are naturally and obviously adapted to produce death, and dangerous to others, whether he intended to kill or not; a rule which should hold him incapable of entertaining the intent unless he was at the same time cognizant of the moral quality of his actions, would be just as dangerous, as if the same rule was applied to acts committed under the influence of intoxication and would practically render intoxication a substantial protection to crime.
But the Circuit Court held, in effect, that no extent of intoxication could have the effect to disprove the intent; treating the intent as an inference of law for the Court, rather than a question of fact for the jury. In this we think there was error.
Thus far we have considered the question of intent, as affected by the voluntary intoxication alone. But the question of insanity, as affecting the intent, was also raised. And this upon the eyiden.ee is proper to be considered under three aspects.
There was evidence tending to show that the mother of the defendant, who was living, was insane with lucid intervals, and had been so for the preceding five years. That in her lucid intervals she was a kind and quiet woman, but that paroxysms of insanity were brought on by any excitement, and that she was then very violent towards her family and friends, and that defendant’s maternal grandfather had died insane. There was also evidence tending to *421show that the disease of insanity was hereditary, and that in families where it was hereditary, it might lie dormant in the individual member of the family for years, and then manifest itself; and that intoxicating drinks and exciting altercations were prominent and usual causes of its development, and that it was more likely to be hereditary on the maternal than paternal side.
But there was no evidence tending to prove, that the deiendant himself had ever previously exhibited^ any indication or symptoms of insanity, except what might or might not be inferred from the effects produced upon him on a single occasion by intoxication, or the drinking of intoxicating liquors, when two ordinary doses or drinks of whisky had been administered to him for neuralgia, by which he was deprived of the use of his mental faculties and became ungovernable, insisting that he must go to the State of New York immediately, where he had formerly lived, although he had not contemplated going there before he took the whisky.
Nor was there any evidence tending to show any form or degree of insanity, distinct from and independent of the effects of intoxication, on the day of, or after, the assault, unless the high degree of excitement and vindictiveness aroused by the verbal altercation with Greble before the intoxication, can be considered as such evidence. But if the manifestations of mental disturbance from drinking the whisky on a former occasion alluded to, can be considered as tending to show anything more than the effects of intoxication upon a sane mind somewhat easily affected, in one, among the almost infinite varieties, of form in which those effects exhibit themselves'in men of different mental and physical organizations, whose minds are otherwise sane, — if it can be considered as tending to show that, above and beyond the effects of intoxication upon a sane mind, a dormant tendency to insanity had been aroused into action, it would still tend, in this *422case, only to show — not the effect of insanity alone, as independent of or contra-distinguished from intoxication, but the effect of some unknown degree of insanity, combined with and produced by the intoxication and disappearing with it, and which, but for that intoxication would not have occurred.
If, therefore, the intoxication was voluntary on his part— as all the evidence tended to show unless he had become insane before he resorted to drinking, as presently explained— any degree of insanity thus produced would be a part of the consequences of such voluntary intoxication. And if, from his past experience or information, he had, while sane and before drinking, on that day, good reason to believe that, owing to a dormant tendency to insanity, intoxication would be likely to produce an extraordinary degree of mental derangement beyond the effects likely to be produced upon persons clear of any such tendency, he must be held to have intended this extraordinary derangement as well as the intoxication and the other results -produced by it. And the same degree of mental incompetency would be required to render him incapable of entertaining the intent, whether caused by the intoxication combined with the insanity thus produced, or by the intoxication alone. And the same principle already laid down in reference to the question of capacity, as affected by intoxication alone, would apply with equal force to this aspect of the case.
But if he was ignorant that he had any such tendency to insanity, and had no reason from his past experience, or from information derived from others, to believe that such extraordinary effects were likely to result from the intoxication; then he ought not to be held responsible for such extraordinary effects; and so far as the jury should believe that his actions resulted from these, and not from the natural effects of drunkenness, or from previously formed intentions; the same degree of 'competency should be required to render him capable of entertaining, or responsible for, *423the intent, as when the question is one of insanity alone, which I now proceed to consider.
If it should be found from the evidence that the defendant inherited a peculiar tendency to insanity, which was liable to be aroused by slight causes, and that in consequence of this, and before be resorted to drinking on that day, the verbal altercation he had with Greble in the forenoon had aroused this diseased action of his mental faculties, to such an extent that he did not know what he was doing, or, if conscious of this, he yet was not conscious of any object in doing it; or, if he did not know that what he was doing, or the means he ivas using were adapted, or likely to kill; or, though conscious of all these, yet if the diseased action of his mind had so far overcome or perverted his reason that he did not know that what he was doing was wrong; then he was not responsible either for the intoxication, or its consequences. And if he continued thus incapable up to the time of the assault, either from this cause alone or combined with the supervening intoxication, he was neither morally nor criminally responsible for bis acts or intentions.
A new trial must be awarded.
Tbe other Justices concurred.